Exhibit 10.57

CONFIDENTIAL TREATMENT REQUESTED. *********** INDICATES OMITTED MATERIAL THAT IS
THE SUBJECT OF A CONFIDENTIAL TREATMENT REQUEST FILED SEPARATELY WITH THE
COMMISSION. THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE COMMISSION.

WFNIA/CA

AMD_01420

AMENDMENT

Date of Amendment: December 15, 2009

AMENDMENT to the Index License Agreement for Funds (the “Agreement”), dated as
of March 18, 2000, by and between MSCI Inc. and Blackrock Institutional Trust
Company, N.A, (formerly known as Barclays Global Investors, N.A.) (“Licensee”),
as previously amended. Capitalized terms used herein but not otherwise defined
herein shall have the meanings ascribed to them in the Agreement.

 

1. Exhibit A of the Agreement is hereby amended to add the following additional
Indices:

 

  •  

MSCI Brazil Small Cap Index

 

  •  

MSCI China Small Cap Index

 

  •  

MSCI Indonesia Investable Market Index

 

  •  

MSCI New Zealand Investable Market Index

 

  •  

MSCI Philippines Investable Market Index

 

  •  

MSCI Poland Investable Market Index

 

  •  

MSCI Russia 25/50 Index

 

  •  

***********

 

  •  

MSCI Ireland Investable Market Index 25/50 Index

 

2. Notwithstanding section 9(a) of the Agreement, MSCI Inc acknowledges and
agrees that the Funds based on the foregoing MSCI 25/50 Indices may be named as
follows by Licensee:

 

  •  

iShares MSCI Russia Capped Investable Market Index Fund – tracks the *****;

 

  •  

***********; and

 

  •  

iShares MSCI Ireland Capped Investable Market Index Fund – tracks the *****.

 

2. This Amendment is intended to amend and operate in conjunction with the
Agreement and together this Amendment and the Agreement constitute the complete
and exclusive statement of the agreement between the parties and supersede in
full all prior proposals and understanding, oral or written, relating to the
subject matter hereof. To the extent that any terms of this Amendment conflict
with any terms of the Agreements, the terms of this Amendment will control. No
right or license of any kind is granted to Licensee except as expressly provided
in the Agreement and this Amendment.

 

3. This Amendment shall be governed by, and construed in accordance with, the
laws of the State of New York without regard to its conflict or choice of laws
principles.

 

BlackRock Institutional Trust Company, N.A.     MSCI INC. By   /s/ Greg Friedman
    By   /s/ Paul Friedman Name       Greg Friedman     Name       Paul Friedman
  (printed)       (printed) Title   Managing Director     Title   Vice President

 

BlackRock Institutional Trust Company, N.A. By   /s/ Mark Roberts Name      

Mark Roberts

  (printed) Title   Director